Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 21, 1971, denying claimant benefits on the ground he voluntarily left his employment without good cause. Claimant worked for his employer for some seven years. He was required to work one night a week. His family sustained a personal tragedy which claimant maintains required him to be with his wife during the evening. Since he refused to work one evening a week, his employer discharged him. The board found that claimant provoked his own discharge. It was not required to accept claimant’s contention that his presence with his wife one evening a week was due to her ill health without medical proof. (Matter of Collazo [Catherwood], 31 A D 2d 985.) What constitutes just cause for leav*1005ing employment is a question of fact for the hoard and, since there is substantial evidence in the present record to sustain its finding, we must affirm. (Matter of Imperati [Catherwood], 25 A D 2d 576.) Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Simons and Reynolds, JJ., concur.